RESTRICTION REQUIREMENT 
Requirement for Unity of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
• Group I, claims 1-5, 12-13, 15, 18, and 21-24, drawn to a bead vector comprising: (i) a nucleic acid encoding an anti-CTLA4 antibody, (ii) a lysosome evading component, and (iii) a bead particle that can be phagocytized.
nanocarrier having a dentritic structure.

Group II, claim 33, drawn to a method of treating cancer in a patient comprising administering to a patient with cancer a bead vector comprising: (i) a nucleic acid encoding an anti-CTLA4 antibody, (ii) a lysosome evading component, and (iii) a bead particle that is about 0.5 to about 2.5 microns, wherein administration of the bead vector treats the patient’s cancer.

• Group III, claims 48 and 70, drawn to a bead vector comprising: (i) a nucleic acid encoding a PD-1 extracellular domain, (ii) a lysosome evading component, and (iii) a bead particle that can be phagocytized.

• Group IV, claim 84, drawn to a method of treating cancer in a patient comprising administering to a patient with cancer a bead vector comprising: (i) a nucleic acid encoding a PD-1 extracellular domain, (ii) a lysosome evading component, and (iii) a bead particle that is about 0.5 to about 2.5 microns, wherein administration of the bead vector treats the patient’s cancer.

• Group V, claims 99 and 114, drawn to a bead vector comprising: (i) a nucleic acid encoding an anti-checkpoint protein antibody or binding fragment thereof, (ii) a lysosome evading component, and (iii) a bead particle that can be phagocytized. 

Group VI, claim(s) 18-20, drawn to a method of treating cancer in a patient comprising administering to a patient with cancer a bead vector comprising: (i) a nucleic acid encoding an anti-checkpoint protein antibody or binding fragment thereof, (ii) a lysosome evading component, and (iii) a bead particle that is about 0.5 to about 2.5 microns, wherein administration of the bead vector treats the patient’s cancer.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The groups lack unity of invention because the invention of Group I and the invention of Group III do not share the same special technical feature; the invention of Group I features a bead comprising a nucleic acid encoding an anti-CTLA4 antibody, while Group II features a bead comprising  a nucleic acid encoding a PD-1 extracellular domain. As such, the inventions of Group I and Group III each include the special technical feature of a nucleic acid encoding a different immune checkpoint protein and each immune checkpoint protein would have a unique activity, as set forth in Parry (see the Abstract in “CTLA-4 and PD-1 Receptors Inhibit T-Cell Activation by Distinct Mechanisms,” Molecular And Cellular Biology, Nov. 2005, 9543–9553). As such, each of the inventions of the inventions of Group I and Group III is considered a distinct technical feature.

Election of Species
 	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
 	1. Nucleic acid protecting feature: Applicant must elect a nucleic acid protecting component, selected from the species set forth in claim 15.  These species lack unity in view of the fact that they have different charges and therefore different binding affinities to the nucleic acid and utilities, as set forth in Huang (US 2010/0184953 A1), as per [0064]-[0070], and further taught by Domingo-Espin (“Engineered Biological Entities for Drug Delivery and Gene Therapy: Protein Nanoparticles,” Progress in Molecular Biology and Translational Science, Vol. 104, 2011, 248-298), as per pg 250, “A: Interaction with Drugs and Nucleic Acids”.  As such, the protecting features, when combined with the claim antibody, will have different physical properties, and hence would have different utilities with regard to disease therapy.

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.
If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Telephonic Prosecution


Joint Inventors
 	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Rejoinder
 	Groups: The examiner has required restriction between products (Groups I, III, V) and process (Groups II, IV, VI) claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined. 	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until Species: Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a). 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612